Citation Nr: 1716904	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) from April 20, 2010, to April 21, 2015.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a November 2014 decision, the Board granted entitlement to a 70 percent rating for PTSD up to March 26, 2012, and a total disability rating based on individual unemployability (TDIU), and remanded the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD for the entire appeal period.  In a subsequent rating decision in August 2016, the RO implemented the 70 percent grant, and granted a 100 percent total disability rating for PTSD, effective April 22, 2015.  This is the maximum benefit available for service-connected PTSD.  Therefore, the appeal is terminated from April 22, 2015.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the relevant appeal period before the Board is the period from April 20, 2010, to April 21, 2015, the portion of the appeal period in which the Veteran is not in receipt of the maximum available benefit.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board sincerely regrets the delay, remand is required to obtain outstanding federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2).  At a March 2012 VA examination for his service-connected PTSD, the Veteran indicated that he was in receipt of disability benefits from SSA.  The record does not contain any records from SSA, and the Board notes that disability benefits from that agency that are predicated on the Veteran's psychiatric disability picture are highly relevant to the instant appeal.  Efforts must be made to obtain SSA records pertaining to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




